DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              T.J., the mother,
                                 Appellant,

                                     v.

                                 and
              C.C. and J.C., and GUARDIAN AD LITEM,
                              Appellees.

                               No. 4D20-179

                              [June 16, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert B. Meadows, Judge; L.T. Case Nos.
562018DP000200A and 562018DP000200B.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel of the Office of Criminal Conflict and Civil Regional
Counsel, Fourth District, West Palm Beach, for appellant.

  William T. Hess of Hess & Heathcock, P.A., Stuart, for appellees C.C.
and J.C.

   Thomasina F. Moore, Statewide Director of Appeals, and Samantha C.
Valley, Senior Attorney of Florida Statewide Guardian ad Litem Office,
Tallahassee, for appellee Guardian ad Litem.

PER CURIAM.

  Affirmed.

WARNER, GROSS and GERBER, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.